Citation Nr: 1504026	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-02 555	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.  

2. Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability.  

3. Entitlement to service connection for asthma.  

4. Entitlement to a rating in excess of 10 percent for eczema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1993 to December 1997, and also had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for eczema, rated 0 percent, effective January 7, 2011, and denied service connection for left and right foot disabilities and asthma.  The Veteran's claims file is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  An October 2012 rating decision increased the rating for eczema to 10 percent, also effective January 7, 2011.  In November 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The September 2011 rating decision on appeal RO reopened the claims and addressed them on the merits.  Notwithstanding, whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The issues of service connection for asthma and seeking an increased rating for eczema are being REMANDED to the AOJ.  VA will notify the Veteran if action is required.



FINDINGS OF FACT

1. An unappealed November 2008 rating decision denied the Veteran service connection for a left foot disability based essentially on findings that a chronic left foot disability was not manifested in, or shown to be related to, his service. 

2. Evidence received since the November 2008 rating decision does not tend to show that a chronic left foot disability was manifested in, or is related to, the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a left foot disability; and does not raise a reasonable possibility of substantiating such claim. 

3. An unappealed November 2008 rating decision denied the Veteran service connection for a right foot disability based essentially on findings that a chronic right foot disability was not manifested in, or shown to be related to, his service. 

4. Evidence received since the November 2008 rating decision does not tend to show that the Veteran's right foot disability was manifested in, or is related to, his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right foot disability; and does not raise a reasonable possibility of substantiating such claim. 


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim of service connection for a left foot disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

2. New and material evidence has not been received, and the claim of service connection for a right foot disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  By correspondence in January 2011, VA provided the Veteran Kent-compliant notice.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the November 2013 hearing, the undersigned discussed the evidence that was lacking to reopen the claims (i.e., evidence of a nexus between the Veteran's current foot disabilities and his service) and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in February 2011.  The Board finds the examination report adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Id. at 121.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran filed original claims of service connection for left and right foot disabilities in September 2008, which were denied by a November 2008 rating decision based essentially on findings that chronic left or right foot disabilities were not manifested in, or shown to be related to, his service.  The Veteran was notified of the decision by letter in November 2008.  He did not appeal the denials, and additional pertinent evidence was not received within the appeal period.  Consequently, the November 2008 decision is final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the November 2008 rating decision included the Veteran's STRs, which show that on October 1993 enlistment examination his feet and arches were normal on clinical evaluation.  January 1994 STRs show that he had a partial nail avulsion of the left great toe due to onychocryptosis, and that several days later his left great toe was resolving.  March 1994 STRs show that he was seen for a swollen great toe of 2 weeks duration; he reported having a partial toenail removal in boot camp with no complications; X-rays were negative; and the assessment was contusion of the first digit of the right foot.  On July 1997 service separation examination, his feet were normal on clinical evaluation; he reported a history of foot trouble, noted as pain in the arches of both feet.  On September 1998 examination for enlistment in the Air Force Reserves, his feet were normal on clinical evaluation, and he denied foot trouble.  

In his September 2008 claim the Veteran had, in which he asserts that nerves in his toes were cut when he had surgery on his toes in service, causing his feet to be sore and to alter his gait.  

In addition VA treatment records showed that in August 2008, the Veteran was seen for a painful blister with callous on the left foot; and in September 2008, the diagnoses were friction blister with tinea pedis left 5th metatarsal phalangeal joint area, arch strain, and mild ingrown nail borders lateral hallux bilaterally.  

Evidence received since the November 2008 rating decision includes the Veteran's November 2013 hearing testimony to the effect that he developed infections in both great toes in service, had toenails surgically removed, and has not had the toenails regrown since.  

A February 2011 VA examination report notes the Veteran's history of left and right foot complaints and treatment.  On physical examination, the diagnosis was onychomycosis of the left great toenail.  There was no evidence of an underlying abnormality of the right great toe, or of specific sequelae of the surgical treatment for ingrown toenails on both feet in service.  The examiner opined that "the conditions of the toes/feet bilaterally that [the Veteran] was documented as having had while he was on active duty are not connected to any current condition."  The examiner explained that there was no evidence of a continuing link between the current conditions and what occurred while he was on active duty as evidenced by the fact that there is no mention of any continuing toenail problem on the July 1997 service separation examination.  It was noted that there was no tenderness to palpation of either arch on the current examination.  

In January 2011, the Veteran filed a petition to reopen the claim of service connection for left and right foot disabilities 

The Veteran's claims of service connection for a left and right foot disability were previously denied based essentially on findings that chronic left or right foot disabilities were not manifested in, or shown to be related to, his service (i.e., the problems noted in service were acute, and resolved).  For evidence to be new and material it would have to relate to these unestablished facts and raise a reasonable possibility of substantiating the claim; i.e., it would have to tend to show that current chronic left or right foot disabilities were manifested in, or are somehow otherwise related to, his service.  None of the newly submitted evidence positively addresses such unestablished facts.  The February 2011 VA examiner's opinion tends to oppose, not support that the Veteran's current chronic left and right foot disabilities are related to his service/complaints or events therein.  His own November 2013 hearing testimony expressing his belief that his current foot complaints are related to the surgery he had in service is not new evidence, because it is cumulative and redundant of statements made in connection with his September 2008 claim.  

In summary, no evidence added to the record since November 2008 provides new information that relates positively to an unestablished fact necessary to substantiate the Veteran's claims of service connection for left and right foot disabilities; no additional evidence received tends to relate either a left or a right foot disability to service, and  to reasonable possibility of substantiating the claims.  Therefore, the additional evidence received since the November 2008 rating decision is not new and material, and the claims of service connection for left and right foot disabilities may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a left foot disability is denied.  

The appeal to reopen a claim of service connection for a right foot disability is denied.  





REMAND

At the November 2013 hearing, the Veteran testified that he had asthma diagnosed by VA treatment providers in approximately April/May 2013.  A review of the record did not find complete records of such VA treatment.  As records of VA treatment for a claimed disability are constructively of record, and may contain  pertinent information, they must be secured.  

Furthermore, on February 2011 VA examination, the examiner found no evidence to support a diagnosis of asthma.  If updated VA treatment records show asthma has been diagnosed since, another VA examination to confirm the diagnosis (and ascertain the etiology of the asthma) would be necessary.  

The Veteran's November 2013 hearing testimony essentially indicated that the flare-ups of his service-connected eczema have increased in severity since his last VA examination in September 2013 (which found no evidence of such disability).  He indicated that he has intermittent flare-ups that occur mostly during the summer months, when he gets itchy skin that blisters on his hands, the crevices of the arms, and the back of the knees.  Accordingly, a contemporaneous examination to assess the current severity of the  eczema is necessary (and should be scheduled during the summer months, if possible).  

The case is REMANDED for the following:

1. The AOJ must secure for the record complete updated (i.e., those not already in the record) clinical records of all VA evaluations and/or treatment the Veteran has received for asthma and eczema.  

2. Thereafter if, and only if, the updated records of VA treatment suggest a current diagnosis of asthma, the AOJ should arrange for a respiratory disease examination of the Veteran to confirm the diagnosis and ascertain its etiology/nexus to service.  The entire record must be reviewed by the examiner.  Based on a review of the record (and the examination of the Veteran) the examiner should provide opinions that respond to the following:  

(a) Does the Veteran have asthma?  

(b) If so, what is the likely etiology of such disease.  Specifically, is it at least as likely as not (a 50% or better probability) that the asthma is etiologically related to his service (to include as due to exposure to chemicals in boot camp gas chamber training  or to exposure to chemicals and dust in service)?  

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as appropriate.   

3. The AOJ should also arrange for the Veteran to be afforded a dermatology examination (during a summer month, if feasible) to determine the severity of his service-connected eczema.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary must be completed.  All findings should be described in detail.  Based on a review of the entire record, the examiner should provide opinions that respond to the following:  

(a) Please identify the percentages of the entire body and exposed areas with eczema involvement.  


(b) Has the eczema required systemic therapy such as with corticosteroids or other immunosuppressive drugs?  If so, identify the frequency and duration of such therapy ( in terms of weeks during a 12 month period).  

The examiner should include rationale with all opinions.

4. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


